 
 
I 
111th CONGRESS
1st Session
H. R. 4188 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2009 
Mr. Sestak (for himself, Mr. Pallone, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize appropriations for brownfields site assessment and cleanup, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Brownfield Cleanup Enhancement Act. 
2.Brownfields site assessment and cleanupSection 104(k)(12) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(12)) is amended to read as follows: 
 
(12)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $350,000,000 for fiscal year 2010, $400,000,000 for fiscal year 2011, $450,000,000 for fiscal year 2012, $500,000,000 for fiscal year 2013, $550,000,000 for fiscal year 2014, and $600,000,000 for fiscal year 2015 and each fiscal year thereafter.. 
3.State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows: 
 
(3)FundingThere are authorized to be appropriated to carry out this subsection $70,000,000 for fiscal year 2010, $80,000,000 for fiscal year 2011, $90,000,000 for fiscal year 2012, $100,000,000 for fiscal year 2013, $110,000,000 for fiscal year 2014, and $120,000,000 for fiscal year 2015 and each fiscal year thereafter. .  
 
